Citation Nr: 1311292	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to December 18, 2010.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder since December 18, 2010.

3.  Entitlement to an effective date earlier than July 30, 2008 for the assignment of a 10 percent disability rating for tinnitus to include as due to clear and unmistakable error (CUE) in the August 1992 rating decision.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was initially granted service connection for PTSD in a May 2008 rating decision at a 30 percent disability rating.  During the course of the appeal, in an April 2011 rating decision the Veteran was granted an increase to 50 percent for his initial rating of PTSD prior to December 18, 2010, and 70 percent thereafter.  Because less than the maximum available benefit for a schedular PTSD rating was awarded the issue is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 50 percent for PTSD is warranted prior to December 18, 2010, and 70 percent thereafter.

The February 2009 rating decision granted service connection for tinnitus at a 10 percent disability rating effective from July 30, 2008, the date of the Veteran's reopened claim.  The Veteran was previously denied service connection for tinnitus in an August 1992 and denied reopen of that claim in October 1999.  The Veteran claimed in July 2008 that a clear and unmistakable error (CUE) had been made in the August 1992 rating decision which denied entitlement to service connection for tinnitus.  As noted, service connection was granted for tinnitus in the February 2009 rating decision, but CUE in the August 1992 rating decision was denied.  In his July 2009 notice of disagreement (NOD) the Veteran appealed the effective date of the claim for service connection of tinnitus, stating that the effective date should be that of his original claim, October 16, 1991.
As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an initial higher disability rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have not been initially reviewed by the RO.  However, they are not pertinent to the Veteran's claim for an increased evaluation for PTSD.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claim. 

THE ISSUE of entitlement to TDIU is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD with major depressive disorder was manifested by depression, restricted affect, sleep impairment including nightmares, some irritability and anger issues, hypervigilance, and exaggerated startle response, exhibiting occupational and social impairment with reduced reliability and productivity prior to December 18, 2010.

2.  The Veteran's PTSD with major depressive disorder is manifested by depression, sleep impairment including nightmares, difficulty concentrating, irritability issues, poor impulse control with outbursts of anger, and hypervigilance, exhibiting occupational and social impairment with deficiencies in most areas including thinking, work, family relations, judgment and mood from December 18, 2010.  

3.  The Veteran filed an original claim for service connection for tinnitus on October 16, 1991, which was denied in an unappealed rating decision issued in August 1992.

4.  The August 1992 rating decision was supported by evidence then of record, and it is not shown that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time.

5.  The Veteran's most recent petition to reopen his claim for service connection for tinnitus was received on July 30, 2008, and service connection was granted in February 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for the Veteran's service-connected PTSD with major depressive disorder were not met prior to December 18, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an evaluation in excess of 70 percent for the Veteran's service-connected PTSD with major depressive disorder have not been met from December 18, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2012).

3.  The August 1992 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2012).

4.  The August 1992 rating decision, in which the RO denied service connection for tinnitus, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2012).

5.  The criteria for an effective date prior to July 30, 2008, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in March 2008 with regard to the claim for PTSD and October 2008 with regard to the claim for tinnitus fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that the March 2008 and October 2008 letters provided this notice.

The Board observes that both the March 2008 and October 2008 letters were sent to the Veteran prior to the May 2008 and February 2009 rating decisions, respectively.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in these letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2012), and Dingess, supra.

With regard to the Veteran's claim challenging the effective date assigned following the grant of service connection for tinnitus, the Board notes that once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490- 491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, as noted above, this notice was provided in the October 2008 letter.

The Court has also determined that VCAA has no applicability to cases involving CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the notice and development provisions of the VCAA do not apply to the CUE portion of the claim for an earlier effective date.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the Veteran's service personnel records, service treatment records, VA treatment records, and VA examination reports are associated with the claims folder.

The Veteran was afforded VA examinations for PTSD in April 2008 and December 2010 with addendum opinions in March 2011 and April 2011.  38 C.F.R. § 3.326(a) (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2012).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of PTSD has been met.  38 C.F.R. § 3.159(c) (4) (2012).  With regard to the claim for an earlier effective date, consideration is based on the evidence of record at the time of the grant of service connection, there was no duty to obtain a VA examination in connection with this claim.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Law and Analysis

I.  Initial Increased Rating-PTSD 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected PTSD.

Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where there has been a disagreement with an initially assigned disability evaluation, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected PTSD.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, as noted above, separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Fenderson v. West, supra; 38 C.F.R. § 4.2 (2012).  As noted above, the Veteran's original claim for service connection for PTSD has been granted with staged ratings.  As such, the Board will address both period prior to and after December 18, 2010.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In evaluating this appeal, the Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant the currently assigned 50 percent disability rating prior to December 18, 2010 and a 70 percent disability rating thereafter.  The Veteran's PTSD received an increased rating after the December 18, 2010 VA examination indicated an increase in severity of the Veteran's symptomatology.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Under that Diagnostic Code a 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2012). 

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial increased rating from the currently assigned 50 percent prior to December 18, 2010, and 70 percent rating from December 18, 2010, for PTSD is not warranted.  

a.  Prior to December 18, 2010

The Board notes that the competent medical evidence of record for the period of March 2008 to December 2010, including the April 2008 VA psychological examination, shows that the Veteran's mental health examiners have characterized his mood as depressed and irritable, with a restricted affect.  The Veteran appeared intense and distraught with a euthymic and irritable mood at the April 2008 VA examination.  The Veteran reported decreased productivity and motivation.  He further reported that he avoided situations and stimuli that would trigger his memories of the explosion on the USS Forrestal, his primary stressor.  Remembering the event led to intrusive thoughts and memories causing feelings of hyperarousal and exaggerated startle effect.  He had sleep problems, including nightmares and night sweats.  The Veteran further stated that the felt detached from others and that he had stopped doing recreational activities like backpacking and camping that he used to enjoy.  The Board notes the April 2009 letter from the Veteran's treating therapist at the Salem Vet Center which stated that the Veteran had occasional suicidal ideation, but the examiner also noted that the Veteran's PTSD and major depressive disorder were of moderate severity and the record does not note any other complaints of suicidal ideation.  

As for evidence regarding work relationships, the Veteran reported at the April 2008 VA examination that he was currently employed and had been for about 4 years.  He further reported that he normally changed jobs every 4-5 years.  He reported that he "hated" his job and had problems with his supervisor and management.  The Board notes that the Veteran's employment, despite the difficulties, indicated that the Veteran was able to establish effective working relationships and there was no indication that the Veteran has an inability to establish and maintain effective relationships.  As such the Board finds that the Veteran's symptomatology is more accurately associated with the 50 percent rating prior to December 18, 2010.  Accordingly, the Board finds the current 50 percent rating to be appropriate.

With respect to social relationships, the Veteran reported that he had been married to the same woman for approximately 40 years and that they had two children and a 13 year-old granddaughter that had lived with them since her birth.  The Veteran reported that he had a good relationship with his wife and his granddaughter.  He noted that he and his granddaughter care for their chickens together and that he watches television every night with the rest of the family.  He also reported 3 very close friends, but noted that two of them had died and the third one was dying.  He reported that one friend had committed suicide six years prior and that seemed to have been a triggering event with regard to his PTSD symptoms.  While the Board notes that the Veteran did not appear to have any social activities outside the home, he reported a close relationship with his wife and granddaughter and the lack of outside social interaction appeared to be the result of losing his close friends.  As such, there is no indication that the Veteran could not interact socially or that the Veteran had difficulty establishing or maintaining effective familial relationships or friendships.  As such, the Board finds that the 50 percent rating more accurately reflects the Veteran's symptomatology prior to December 18, 2010.

The next higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 70 percent evaluation or higher prior to December 18, 2010.  The medical evidence does not show that the Veteran exhibits obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The April 2008 VA examiner noted that the Veteran does have some irritability issues and that he hated his work, but there was no indication that the Veteran ever became violent toward others.  At his examination, he was fully oriented and did not display signs of psychosis or cognitive deficits.  His mood was euthymic to irritable.  With regard to the April 2009 statement that the Veteran occasionally has suicidal thoughts, there is no indication in the rest of the record of suicidal ideation.  Lastly, the Veteran has not shown an inability to establish and maintain effective relationships as shown by his frequent interactions with his wife and granddaughter, and his strong friendships.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from 50 to 55.  Specifically the Veteran was assigned GAF scores of 55 and 50 by the April 2008 VA examiner, and the April 2009 Salem Vet Center Intern.  The GAF of 50 indicates that the Veteran has some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The April 2008 VA examiner provided a GAF of 55 which indicates more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Upon review of the competent evidence, the Board finds that the more moderate GAF score is more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning prior to December 2010.  In this regard the Board notes that the April 2009 letter that provides the GAF of 50 further notes that the Veteran has limited social support and a negative work environment.  While the social support may be limited and the work environment negative, the presence of both implies more moderate symptoms.  As such, the Board notes that the medical evidence more typically exhibits moderate symptoms with moderate difficulty in social and occupational functioning, rather than the more serious symptoms associated with the lower GAF score, such as obsessional rituals and an inability to keep a job.  More importantly, as noted above, the GAF score is only one component of a Veteran's disability picture, and the Board finds that the reported clinical findings are consistent with the current rating.

The foregoing symptoms, with the exception of the occasional thoughts of suicide, indicate that the overall disability picture for the Veteran's PTSD more closely approximates a 50 percent disability rating and therefore the Board finds that a 50 percent disability rating is appropriate for the period of appeal prior to December 18, 2010.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.  

b.  From December 18, 2010

The Board notes that the competent medical evidence of record for the period of December 2010 to April 2011, including the December 2010 VA psychological examination, shows that the Veteran's mental health examiners have characterized his mood as increasingly anxious, agitated, and depressed with a flattened and restricted affect.  The examiner noted that the Veteran was taking anti-depressant and anti-anxiety medication.  The Veteran reported that he had been married for more than 40 years and had two children, but his relationships with his family had become very strained.  The Veteran further reported that he was socially isolated with detachment from others caused by diminished interest in participating in social activity leading to reduced recreational activity.  The examiner noted that the Veteran was having more frequent occurrences of recurrent, intrusive, and distressing recollections of traumatic events.  These recollections led to ruminations, increasing his desire to avoid any thoughts or feelings associated with the trauma he experienced in service.  The Veteran stated that he panic attacks and fear of a foreshortened future.  Recurrent distressing dreams caused sleep problems.  The Veteran had difficulty concentrating and exhibited hypervigilance and an exaggerated startle response.  The Veteran reported that he had delusions and auditory hallucinations, although the examiner noted they were not persistent.  Finally the Veteran reported that he no longer worked because of his inability to get along with others.  Indeed he noted an incident where he had thrown a hammer at a fellow employee, indicating poor impulse control and violent outbursts.  

As for evidence regarding work relationships, the Board notes that the Veteran was not at that time working and has not worked for one to two years.  The examiner noted that the reason for the Veteran not working was due to his PTSD and major depressive disorder because he had a violent outburst at work and threw a hammer at a coworker.  This indicated that the Veteran has an inability to establish and maintain effective relationships.  As such the Board finds that the Veteran's symptomatology is more accurately associated with the 70 percent rating.  Accordingly, the Board finds the 70 percent rating to be appropriate from December 18, 2010.

With respect to social relationships, the Board notes that the Veteran has been married for over 40 years, but his relationship with his wife has recently become strained.  He also has a strained relationship with his two children.  The Veteran reported social isolation and reduced recreational activity.  In addition, his anger outbursts and impulse control make it difficult for him to interact socially. As such, there is indication that the Veteran has an inability to establish and maintain effective relationships.  As such, the Board finds that the 70 percent rating more accurately reflects the Veteran's symptomatology from December 18, 2010.

The next higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which supports a finding that he has gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; persistent delusions or hallucinations; intermittent inability to perform activities of daily living; disorientation as to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the Board observes that the December 2010 VA examination noted that the Veteran did have delusions and auditory hallucinations, it was specifically noted that neither the delusions nor the auditory hallucinations were persistent.  Further, at his December 2010 examination his psychomotor activity and speech were unremarkable.  His affect was flat and his mood was anxious, agitated, and depressed.  He was fully oriented.  He displayed abnormal thought process (perseveration) and thought content (ruminations).  His judgment and insight were both intact.  He did not display inappropriate behavior.  He reported panic attacks.  He denied suicidal and homicidal ideation.  He was noted to have poor impulse control.  He was able to maintain minimal personal hygiene and was appropriately groomed at the examination.  His remote, recent, and immediate memory were "mildly impaired."  Accordingly, his overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Finally, the December 2010 VA examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms, but found that the PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood.  The examiner also found that there was reduced reliability and productivity in work and social functioning due to PTSD symptoms.  The examiner also noted that the Veteran's symptoms of PTSD and major depressive disorder were chronic and severe.  The examiner concluded that the Veteran's symptoms had increased in terms of severity or level of impairment since his last VA examination.  As such, again, the Board finds that the 70 percent rating more accurately reflects the Veteran's symptomatology from December 18, 2010.

Additionally, the Board notes that the Veteran was assigned a GAF score of 50 by the December 18, 2010 VA examiner which indicates that the Veteran has some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Upon review of the competent evidence, the Board finds that the assigned GAF score is consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the December 2010 VA examination noted the Veteran was socially isolated and exhibited poor impulse control with outbursts of anger.  Additionally it was noted that the Veteran experienced the occasional delusion and auditory hallucination.  The Board notes that the medical evidence more typically exhibits serious symptoms with serious impairment in social, occupational or school functioning, including an inability to keep a job.  As noted above, the GAF score is only one component of a veteran's disability picture, and the Board finds that the reported clinical findings are consistent with the current rating.

The foregoing symptoms indicate a 70 percent disability rating and therefore the Board finds that a 70 percent disability rating is appropriate from December 18, 2010.

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder.  In this regard, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Further, his lay statements do not provide a description of his disability picture.  Instead, he argues only that he is entitled to a higher evaluation.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.  

Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the currently assigned 50 percent rating prior to December 18, 2010 and  70 percent rating from December 18, 2010 and entitlement to further staged ratings on a schedular basis are therefore unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

c. Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard the Veteran's PTSD is primarily manifested at various times by a depressed mood, social isolation, sleep impairment, impulse control, diminished reliability and productivity, and hypervigilance.  All of these manifestations are more than adequately covered by the rating criteria.  As the first criteria listed above has not been met, it is unnecessary to address the remaining criteria.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating higher than 50 percent for the Veteran's service-connected PTSD prior to December 18, 2010 and 70 percent thereafter.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  CUE and Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  Such records do not include those records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSSRC, or from any other official source.  38 C.F.R. § 3.157(c) (2012).

An award made based all or in part on the "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (2012).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  CUE is special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that July 30, 2008 is the correct date for the grant of service connection for tinnitus.  Although the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.

In this case, the Veteran has claimed that the original August 1992 rating decision, wherein the Veteran's claim for service connection for tinnitus was denied, is the product of CUE.  The Veteran contends that he should have been service-connected for his October 1991 tinnitus claim, as his tinnitus was caused by acoustic trauma during military service.  He specifically noted that he was present on the USS Forrestal when it exploded which should itself suffice as evidence of acoustic trauma.  The record reveals that the Veteran submitted a claim for service connection for tinnitus in October 1991.  At the time of the denial in August 1992, the evidence of record consisted of the Veteran service treatment records and a January 1992 VA examination.  The Veteran's service treatment records were silent for any complaints of tinnitus.  In this regard, both the June 1965 enlistment examination and the July 1969 exit examination listed the Veteran's ears as normal.  A July 1968 hearing test failed to note any complaint of tinnitus.  Additionally, a March 1973 enlistment exam for reserve service also noted the ears were normal.  While a July 1973 treatment report noted a possible ear block, there was no indication that the Veteran reported tinnitus at that time either.  The January 1992 VA examination report noted that the Veteran had constant, bilateral, high-pitched ringing in his ears that had its onset in approximately 1966-1967 due to combat noise.  In the August 1992 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  In the decision, the RO explained that the service treatment records did not show the incurrence or aggravation of tinnitus during military service.  The RO acknowledged that the January 1992 VA examination had noted a current diagnosis of tinnitus, but denied because there was no evidence is was incurred during service.  The Veteran was notified of the decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the August 1992 rating decision is final.  38 C.F.R. § 20.1103.

Because CUE involves presenting an allegation of an error with "some degree of specificity," a Veteran's assertion of a particular CUE does not encompass all potential allegations of CUE in the decision.  Indeed, there is no "judicially created issue-exhaustion requirement."  Instead, a Board decision reaches only the specific assertions of CUE that are raised.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see Andrews v. Nicholson, 421, F.3d 1278 (Fed. Cir. 2005).

As noted above, the Veteran has contended that service connection should have been granted for tinnitus as a result of acoustic trauma due to combat during active duty service.  The RO acknowledged the Veteran's current diagnosis but denied the claim because there was no evidence of service incurrence.  The Veteran contends that his presence aboard the USS Forrestal when it exploded should suffice for evidence of acoustic trauma in service.  In essence, the Veteran's contentions boil down to a disagreement with how the facts were weighed and evaluated.  However, CUE is an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process) meet the restrictive definition of CUE.  Id. at 44.  Importantly, "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provision to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The August 1992 rating decision reviewed all of the relevant evidence that could be obtained and of record.  The RO further considered potentially negative and positive evidence to include statements made by the Veteran and others with respect to his claim.  The RO weighed the evidence before it and reached its decision.  As noted above, the Veteran's allegation is essentially a disagreement as to how the facts were weighed or evaluated, and does not constitute clear and unmistakable error.  Additionally, the Veteran has not identified any specific finding or conclusion in the August 1992 rating decision that was undebatably erroneous.  In addition, there is no indication that the correct facts, as they were known at the time, were not before the Board.  Therefore, the RO's determination in the August 1992 rating decision that tinnitus was not incurred in or aggravated by active duty service does not rise to the level of CUE.

Based on the foregoing, the Board finds that the August 1992 rating decision was supported by evidence then of record and was consistent with the law and regulations then in effect.  Therefore, the Board concludes that the August 1992 RO decision was not clearly and unmistakably erroneous and cannot be revised or reversed based on CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Having found that there is no CUE in the August 1992 rating decision, the Board will now consider whether the Veteran is entitled to an earlier effective date based on the date of his claim.

As noted above, the Veteran was denied service connection for tinnitus in the August 1992 rating decision.  The Veteran did not appeal the rating decision and, therefore, the decision is final.  38 C.F.R. § 20.1103.  Following the decision, the first record of correspondence with respect to tinnitus was dated in April 1999 wherein the Veteran requested that his claim for service connection for tinnitus be reopened.  The October 1999 rating decision denied his petition to reopen the claim for service connection for tinnitus because the new evidence, which consisted of a September 1999 VA examination, was found to be essentially duplicative of the January 1992 VA examination and therefore did not address the reason for the August 1992 denial that the Veteran's tinnitus was not found to have been incurred during active duty service.  The Veteran was notified of the decision and his appellate and procedural rights, but did not appeal the decision. Therefore, the decision is final.  Id.  

The next relevant correspondence from the Veteran was dated July 30, 2008, and was considered by the RO to be an informal claim of CUE in the August 1992 rating decision as well as a request to reopen his claim of service connection for tinnitus.  The new evidence received included information regarding the Veteran's involvement in the explosion that occurred on the USS Forrestal.  The Veteran was afforded a December 2008 VA examination which provided a positive nexus opinion linking the Veteran's tinnitus, at least in part, to his active duty service.  The February 2009 rating decision granted service connection for tinnitus due to military acoustic trauma and granted a 10 percent disability rating, effective July 30, 2008.  As noted above, the law provides that when a claim is reopened with new and material evidence after a final disallowance, the effective date of service connection will be the date of VA receipt of the claim to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r).  The Board notes that the Veteran failed to appeal the prior adverse rating decisions in August 1992 and October 1999.  Therefore, the date of his most recent and ultimately successful claim is July 30, 2008, when he submitted an informal petition to reopen his claim for service connection in the previous August 1992 decision.  The Board has considered whether earlier correspondence can be construed as a claim for the benefit sought.  However, a review of the record reveals no communication or action of record indicating an intent to apply for service connection for tinnitus after the October 1999 rating decision but prior to July 30, 2008.  38 C.F.R. § 3.155 (2012).

With regard to the date entitlement arose, the Board notes that service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The Board acknowledges the Veteran's argument that his entitlement to service connection for tinnitus arose years prior to his assigned effective date of July 30, 2008.  However, as noted above, VA regulations provide that the effective date of service connection will be the date of VA receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Although entitlement to service connection for headaches arguably arose prior to the date of the claim, July 30, 2008, the date of the claim is later and is therefore the effective date for the award of service connection for tinnitus.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date for the grant of entitlement to service connection for tinnitus prior to July 30, 2008.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD), prior to December 18, 2010, is denied.

Entitlement to an initial rating, in excess of 70 percent, for posttraumatic stress disorder (PTSD), since December 18, 2010, is denied.

Entitlement to an effective date prior to July 30, 2008 for the grant of service connection for tinnitus is denied.


REMAND

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of an initial rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is currently service connected for PTSD, rated as 70 percent disabling, interstitial lung disease rated as 60 percent disabling, tinnitus rated as 10 percent disabling, and bilateral hearing loss rated as noncompensably disabling.  38 C.F.R. § 4.16(a) (2012).  His combined service connected rating is 90 percent.  38 C.F.R. § 4.25 (2012).  The threshold set forth in 38 C.F.R. § 4.16(a) is met.  

In the instant case, the Board notes that in the December 2010 VA examination, the VA examiner stated that the Veteran was unemployed related to the severity of his PTSD and depression.  The examiner had previously stated, however, that the Veteran's PTSD did not cause total occupational and social impairment.  As such the RO sought a clarifying opinion which was provided in the March 2011 addendum opinion.  In this regard the VA examiner clarified his statement noting that the Veteran had partial occupational impairment as a result of his PTSD and his depression.  Specifically he stated that the Veteran could work in a position that involved performance in an independent working environment given the right job and management; although this arrangement might not be likely given factors such as his social difficulties and the limited number of jobs in the Veteran's field of laborer.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board on this claim.

In addition, the Board recognizes that the Veteran is currently unemployed and had been so approximately 2 years at the time of the December 2010 VA examination.  It was further noted that the Veteran had left his previous employment following an incident where he threw a hammer at a coworker due to his lack of impulse control and anger outbursts associated with his PTSD.  None of the Veteran's VA examinations indicate that the Veteran had total occupational impairment, but it was noted the Veteran had some deficiencies with regard to occupational impairment.  Due to the conflicting medical evidence of record with respect to whether the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD, the Board finds that a VA examination is necessary to determine the effect of the Veteran's PTSD on his ability to maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to send the Veteran and his representative a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2. The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities (PTSD, interstitial lung disease, tinnitus, and bilateral hearing loss) on his employability.  

Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.


Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

3. After conducting any additional development deemed necessary, the RO should adjudicate the issue of entitlement to a TDIU, considering all the evidence of record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


